PER CURIAM:
The defendant was convicted of automobile homicide in the District Court of Salt Lake County. He was represented at .the trial by Mr. Jimi Mitsunaga, Public Defender, who took an appeal in his behalf. After reviewing the record, Mr. Mitsunaga reported to the court that he found no error upon which a reversal could reasonably be expected and requested to be relieved from further participation in the case. This request was granted and the defendant was notified to this effect and that if he desired to file his own brief, he could do so within 30 days, otherwise the appeal would be dismissed. This time having now expired and no brief of appellant having been filed this appeal is dismissed. _ ,